Citation Nr: 0733512	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-43 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision (issued 
in April 2004) of the above Department of Veterans Affairs 
(VA) Regional Office (RO) which, in pertinent part, denied 
service connection for PTSD.  

The March 2004 rating decision also denied entitlement to 
service connection for loss of weight and skin rash, both 
claimed as due to herbicide exposure, and a spot on lungs.  
The veteran submitted a timely notice of disagreement and 
substantive appeal (VA Form 9) with respect to all issues 
addressed in the March 2004 rating decision.  However, at the 
June 2006 personal hearing, the veteran withdrew his appeal 
as to the issues of entitlement to service connection for 
loss of weight, skin rash, and spot on lungs.  Therefore, the 
only issue currently before the Board is service connection 
for PTSD.  

In June 2006, the veteran testified before a Decision Review 
Officer (DRO) at a personal hearing at the RO.  A transcript 
of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
post-traumatic stress disorder (PTSD) due to any incident or 
event in military service.  





CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2003 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  The 
veteran was advised that it was his responsibility to submit 
specific details about the stressful incidents in service 
that resulted in his PTSD, as well as medical records showing 
a diagnosis of PTSD.  He was also advised that he should send 
information describing any additional evidence or the 
evidence itself, including any medical reports he has.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  Finally, the 
Board notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Board finds that the content of the October 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC and Supplemental SOCs dated in March, May, 
and September 2006 provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV, the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that he was exposed to many 
stressful events while on active duty in Vietnam, including 
seeing friends and fellow Marines killed, maimed, and blown 
up.  The veteran submitted a buddy statement from D.F.S., a 
friend who served with him in Vietnam, which corroborates the 
veteran's report of exposure to traumatic events during 
service.  The Board finds, for the purpose of the present 
decision, that there is sufficient evidence to concede the 
veteran's combat stressors.  The remaining issue in this case 
is whether the veteran has a competent diagnosis of PTSD.  

The veteran was afforded a VA PTSD examination in March 2004.  
The examining physician noted the veteran's in-service 
stressors as well as his history of alcohol use.  The veteran 
reported that he began drinking heavily while he was in the 
Marines and has continued to drink alcohol since discharge, 
with consequences including two DUIs, binges on the weekend, 
and daily drinking when his job does not prohibit it.  He 
reported that his alcohol intake includes at least six beers 
a day, which the examining physician noted the veteran was 
not motivated to change.  

With respect to his claim of PTSD symptoms, the veteran 
reported that he talks in his sleep but does not remember 
having nightmares.  He reported having intrusive memories of 
traumatic incidents in service about once a month, but he was 
not aware of any triggers for these memories.  The veteran 
was also not aware that he tries to avoid anything that might 
remind him of Vietnam, as he reported that he enjoys watching 
Vietnam documentaries and movies and is not bothered by them.  
He stated he sleeps at least 7 hours a night.  He did report 
some restlessness and awakening through the night, but he 
attributed those problems to his hip and knee pain.  The 
examiner noted that the veteran was not irritable, 
hypervigilant, or routinely anxious, and that he does not 
have a short fuse.  The examiner also noted the veteran 
startles when he is surprised by a loud noise, but noted it 
was not clear that he startles any more than individuals 
without PTSD.  With respect to his personal relationships, 
the veteran reported that he was not uncomfortable around 
other people and spends most of his days with his significant 
other or buddies.  He reported that he had a number of 
friends, had long relationships with his two previous wives, 
had been living with his significant other for 12 years, and 
had a good relationship with his five grown children.  The 
examiner noted the veteran did not have a sense of a 
foreshortened future, problems with memory or concentration, 
or a sense of survivor's guilt.  

After examining the veteran and reviewing the claims file, 
the VA physician determined the veteran's examination 
findings do not satisfy the criteria for a diagnosis of PTSD.  
In making this determination, the examiner noted that the 
veteran was exposed to moderate traumatic stressors in 
Vietnam, and that he reported very mild and infrequent 
intrusive memories; however, the physician was unable to 
elicit significant avoidance or hyperarousal symptoms and 
noted the veteran's ability to maintain personal 
relationships.  She also noted that the veteran was not 
hypervigilant, did not have a sense of foreshortened future 
or a sense of survivors' guilt, and is not generally anxious.  
The examiner did note that the veteran had a moderate tremor 
in both his hands, but suspected the veteran was in mild 
alcohol withdrawal as opposed to having an independent 
anxiety disorder.  

As to a diagnosis, the VA physician determined that the 
veteran's history, physical appearance, and laboratory test 
results were all consistent with a diagnosis of alcohol 
dependence, rather than PTSD.  In this regard, the examiner 
again noted the veteran's report of drinking heavily in the 
Marines and continuing to do since discharge, as shown by his 
report of two DUIs and drinking six beers a day.  She also 
noted that the veteran's lab tests showed increased mean 
corpuscular volume (MCV), decreased platelets, and markedly 
increased gamma-glutamyl-transferase (GGT), which are 
consistent with alcohol dependence.  She further noted that 
the veteran's physical condition at the examination, i.e., 
hand tremors, was suggestive of mild to moderate alcohol 
withdrawal as well.  The VA physician stated that it was 
possible the veteran's heavy drinking constitutes emotional 
avoidance, supplanting any other avoidance symptoms and 
suppressing hyperarousal symptoms of PTSD.  She also stated, 
however, that this would only become clear if the veteran 
managed a prolonged period of complete sobriety, and if clear 
avoidance and hyperarousal symptoms then emerged.  

At the June 2006 DRO hearing, the veteran testified that his 
PTSD had increased in severity since his last VA examination 
as he was experiencing anger, nightmares, dreams about fellow 
Marines, night sweats, and depression.  He testified that his 
13-year relationship had recently ended, he did not have a 
relationship with his kids, and, although he still had 
friends, he was staying home more often.  He also testified 
that seeing soldiers in Afghanistan triggered his memories of 
Vietnam.  The veteran reported that he had received a 
positive PTSD screen in December 2004.  He also reported 
that, depending on who he is with, he drinks between four to 
eight beers a day.  

VA outpatient treatment records show that the veteran indeed 
tested positive on a PTSD screening test that was conducted 
at the VA Medical Center (VAMC) in Boise, Idaho.  See VA 
outpatient treatment records dated September 2004, May 2005, 
July 2005, and December 2005.  Accordingly, the RO requested 
that the physician who conducted the March 2004 PTSD 
examination review the claims file, including the June 2006 
DRO hearing transcript, and determine whether an additional 
VA examination is indicated.  

In August 2006, the VA physician reviewed the veteran's 
claims file and determined that her opinion from the previous 
examination was still valid.  She noted that the hearing 
transcript and VA outpatient treatment records show the 
veteran had continued to drink at least four to eight beers 
daily and that he has had no sustained period of sobriety.  
She also specifically noted that a September 2004 VA 
outpatient treatment record shows the veteran was diagnosed 
with cirrhosis of the liver, which was determined to be most 
likely secondary to alcohol abuse.  In this regard, the VA 
physician noted the presence of cirrhosis would suggest a 
pattern of even more severe alcohol abuse than had previously 
been suspected.  The examiner concluded that, since there had 
been no period of sustained sobriety, reexamination would not 
be helpful as symptoms of PTSD and alcohol dependence overlap 
and because alcohol abuse can mask symptoms of PTSD.  She 
concurred with a suggestion that the veteran should sustain a 
period of sobriety for 6 months to a year in order to have a 
meaningful examination, and noted that the veteran could 
contact the Chemical Dependency Treatment Team at the local 
VAMC if he was interested in alcohol treatment.  

In evaluating the ultimate merit of this claim, the Board 
finds the opinions rendered by the VA physician who conducted 
the March 2004 VA examination and submitted a subsequent 
opinion in August 2006 to be the most competent and probative 
evidence of record addressing whether the veteran currently 
has PTSD.  The March 2004 VA examination appears to have been 
based upon a thorough review of the claims file, and the VA 
physician noted the specific symptoms of PTSD the veteran did 
not present at that time, i.e., avoidance, hyperarousal, and 
memory and concentration problems.  In finding that the 
veteran's diagnosis was more consistent with alcohol 
dependence, the VA physician also noted the veteran's 
physical appearance, lab tests, and self-reported history of 
heavy drinking.  The VA physician did note that the veteran's 
drinking could possibly be an example of emotional avoidance 
which was also suppressing his hyperarousal symptoms; 
however, she also stated that a prolonged period of sobriety 
was needed in order to determine if this was the case.  

The Board does note that the veteran subsequently reported 
experiencing an increase in PTSD symptoms, and tested 
positive on a clinical screen for PTSD.  Although VA 
outpatient treatment records contain a positive assessment of 
PTSD, the Board ascribes less probative value to those 
findings because there is no indication as to what symptoms 
the assessment was based or any indication that the medical 
professional who examined the veteran considered any affect 
his alcohol dependence has on his psychiatric presentation.  
Moreover, the preponderance of the evidence, inclusive of VA 
outpatient treatment records and the veteran's testimony, 
shows the veteran has not sustained a period of sobriety.  In 
this regard, the VA physician specifically stated that, since 
there has been no period of sustained sobriety, reexamination 
at this juncture would not be helpful as symptoms of PTSD and 
alcohol dependence overlap and alcohol abuse can mask 
symptoms of PTSD.  See August 2006 VA opinion.  

The Board notes the veteran's representative recently argued 
in a September 2007 Informal Hearing Presentation that 
service connection should be established because, although 
the VA examiner diagnosed the veteran with alcohol 
dependence, she did not rule out PTSD, and appears to have 
rendered a diagnosis of PTSD.  In the alternative, the 
representative argued that the veteran should be afforded a 
VA examination with a different VA physician in order to 
obtain an opinion as to the severity of the veteran's 
alcoholism and its relationship with his PTSD.  The Board 
appreciates the representative's vigorous representation; 
however, the Board finds there is sufficient competent 
medical evidence to decide this claim.  As shown above, the 
VA physician who examined the veteran ruled out a diagnosis 
of PTSD after the March 2004 examination and specifically 
stated, after reviewing the claims file in August 2006, that 
her previous conclusion was still valid given the veteran's 
continued alcohol consumption.  In both her March 2004 and 
August 2006 reports, the VA examiner also specifically 
addressed the severity of the veteran's alcohol dependence 
and its affect on symptoms of PTSD.  The Board finds there is 
no reason to doubt the competency or probative value of the 
VA physician's diagnosis and/or opinions, as they were based 
upon review of the claims file, examination of the veteran, 
and medical expertise.  In addition, as noted, the veteran 
has not maintained a prolonged period of sobriety, which is 
necessary in order to obtain an adequate picture of his PTSD 
symptoms.  Therefore, the Board finds a remand for an 
additional VA examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4).  

In summary, the Board finds there is no medical evidence of 
record which shows the veteran has a competent diagnosis of 
PTSD.  Without a current diagnosis of post-traumatic stress 
disorder, the veteran's claim must be denied.  Absent proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992). 

The Board recognizes that the Court of Appeals for Veterans 
Claims has recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the evidence fails to show a 
nexus between the claimed disability and the veteran's 
service many years before, that holding does not mandate 
service connection.

In making this determination, the Board does not doubt the 
veteran sincerely believes he has PTSD related to his 
military service; however, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
competent and probative medical evidence of record which 
establishes a nexus between the current disability and 
military service.  See Hickson, supra.  We recognize that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
see, e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to causation and nexus in this case requires sophisticated, 
professional opinion evidence, as discussed above.

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra, at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


